DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2297099 (Purssord) in view of Nolz in US Patent 9066512.
Regarding Claims 1 and 5, Purssord teaches a foldable blind comprising: a fabric front wall (16A/18); a fabric first side wall (22 on the left) coupled to the front wall; a fabric second side wall (22 on the right) coupled to the front wall; a hub assembly comprising: a hub (10) attached to an inner surface of the front wall; a first rod (A) extending from the hub to a first upper corner of the front wall; a second rod (B) extending from the hub to second upper corner of the front wall; a third rod (C) extending from the hub to a first lower corner of the front wall; and a fourth rod (D) extending from the hub to a second lower corner of the front wall; a first side support (36 on the left) coupled to the first side wall and extending between the first upper corner of the front wall and a rear end of the first based support; and a second side support (36 on the right) coupled to the second side wall and extending between the second upper corner of the front wall and a rear end of the second base support.

    PNG
    media_image1.png
    456
    637
    media_image1.png
    Greyscale

Purssord is silent on the use of apertures or base supports. Nolz teaches a foldable ground blind including a front wall (the panel between 16 and 18), a first side wall (the panel to the left of 16 in Fig. 9) and a first base support (84) coupled to the first sidewall and extending rearward from the first lower corner of the front wall and a second side wall (the panel to the right of 18 in Fig. 9) and a second base support (85) coupled to the second side wall and extending rearward from the second lower corner of the front wall, wherein the first base support is positioned along a bottom edge of the first side wall, and wherein the second base support is positioned along a bottom edge of the second side wall. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Purssord by adding base supports as taught by Nolz in order to hold the bottom edges of the walls against the ground.
Purssord, as modified, is silent on the use of apertures. Nolz teaches a foldable shelter including front (103) and side (121, 122) walls, each with apertures (125) therein (“a window opening 125 may be provided in one or both of the sides [103] and also in the end panels 121 and 122” — see Column 6, lines 41-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Purssord shelter by adding apertures to the front and side walls as taught by Nolz in order to shoot a weapon therethrough.
Regarding Claim 2, Purssord, as modified, teaches that the first side support is removable from the first side wall and the second side support is removable from the second side wall (see Page 7, lines 31-33).
Regarding Claim 4, Purssord teaches that the front wall further includes a plurality of rod pockets (12) positioned on the inner surface of the front wall and adjacent each corner of the front wall, and wherein each of the plurality of rod pockets is configured to encompass an end of one of the plurality of rods.
Regarding Claim 6, the device of Purssord, can inherently be collapsed manually into a configuration wherein the first, second, third, and fourth rods, the first side support, the second side support, the first base support, and the second base support are substantially parallel to each other (the base supports and side are separate and can be aligned with the other rods).
Regarding Claim 7, Purssord, as modified, teaches that the first side wall is tapered in shape from bottom to top, and wherein the second side wall is tapered in shape from bottom to top.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Purssord, as modified, as applied to Claim 1 above in view of Seaman et al. in US Patent 3052249. Purssord, as modified is silent on the use of collapsible side supports. Seaman teaches an enclosure including a side wall (52) and first and second side supports (24/34 on each end), wherein the first side support and the second side support are configured to transition from a shortened position to an extended position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side supports of Purssord, as modified, by using telescoping side supports as taught by Seaman in order to fold the device to a more compact size when not in use.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Purssord, as modified, as applied to Claim 1 above in view of Reis et al. in US Patent 7565909. Purssord, as modified, is silent on the use of a loop. Reis teaches a shelter including a hub assembly with a hub (74), the hub assembly further includes a loop (135) attached to an inner surface of the hub, wherein the loop is configured to pull the hub away from the front wall during transition of the hub assembly from the expanded configuration to the collapsed configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Purssord, as modified, by adding a loop as taught by Reis in order to provide a means for grasping the hub when erecting the shelter.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Purssord, as modified, as applied to Claim 1 above in view of Elder in US Publication 2009/0301531. Purssord, as modified, is silent on the user of stubble straps. Elder teaches a foldable blind including a front wall (16) and side walls (22), and including a plurality of stubble straps (24) extending across a fabric front wall, first side wall and second side wall. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Purssord by adding stubble straps as taught by Elder in order to secure the device to a ground surface.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2297099 (Purssord) in view of Nolz in US Patent 9066512.
Regarding Claim 10, Purssord teaches a foldable blind comprising: a fabric front wall (16A/18) with a plurality of rod pockets (12) positioned on an inner surface of the front wall, wherein each of the rod pockets is adjacent one corner of the front wall; a fabric first side wall (22 on the left) coupled to the front wall, a fabric second side wall (22 on the right) coupled to the front wall, and a first side support (36) extending along and supporting the fabric first side wall; a second side support (38) extending along and supporting the fabric second side wall; wherein the fabric front wall, fabric first side wall, and fabric second side wall constitute a fabric body, and wherein the fabric body is a continuous, single piece of fabric. 
Purssord is silent on the inclusion of apertures in the walls. Nolz teaches a foldable shelter including front (103) and side (121, 122) walls, each with apertures (125) therein (“a window opening 125 may be provided in one or both of the sides [103] and also in the end panels 121 and 122” – see Column 6, lines 41-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Purssord shelter by adding apertures to the front and side walls as taught by Nolz in order to shoot a weapon therethrough.
Purssord, as modified, is silent on the use of base supports. Nolz teaches a foldable ground blind including a first side wall (the panel to the left of 16 in Fig. 9), and a first base support (84) positioned along a bottom edge of the first side wall, wherein the first base support is extending a full length of the bottom edge of the first side wall; a second side wall (82), wherein the second side wall includes a second base support (85) positioned along a bottom edge of the second side wall, wherein the second base support is extending a full length of the bottom edge of the second side wall. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Purssord, as modified, by adding base supports in sleeves to the side walls as taught by Nolz in order to hold the bottom edges of the walls against the ground.
Regarding Claim 11, Purssord, as modified, teaches a single hub assembly including a hub (10) attached to the inner surface of the fabric front wall and a plurality of rods (4), each rod extending from the hub to one corner of the fabric front wall, wherein each of the plurality of rod pockets of the fabric front wall is configured to receive an end of one of the plurality of rods of the hub assembly.
Regarding Claim 12, Purssord, as modified, teaches that the hub of the hub assembly is attached to the inner surface of the fabric front wall at a center location of the fabric front wall, in both vertical and horizontal directions.
Regarding Claim 13, Purssord, as modified, teaches that each of the rods is rotatable within the hub assembly from a collapsed position in which the rods are parallel to each other in an axial direction to an extended position in which the rods form an x shape with the hub at a center of the x shape.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Purssord, as modified, as applied to Claim 10 above in view of Elder in US Publication 2009/0301531. Purssord, as modified, is silent on the user of stubble straps. Elder teaches a foldable blind including a front wall (16) and side walls (22), and including a plurality of stubble straps (24) extending across a fabric front wall, first side wall and second side wall. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Purssord by adding stubble straps as taught by Elder in order to secure the device to a ground surface.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2297099 (Purssord) in view of Nolz in US Patent 9066512.
Regarding Claim 16, Purssord teaches a foldable blind comprising: a front wall (16A and 18) that includes four rod pockets (12) positioned on an inner surface of the front wall, wherein each of the rod pockets is adjacent one corner of the front wall; a first side wall (2 on the left) coupled to the front wall, wherein the first side wall includes a first side support (36) a second side wall (22 on the right) coupled to the front wall, wherein the second side wall includes a second side support (38) and a single hub assembly comprising a hub (10) attached to the inner surface of the front wall and a first upper rod (A), a first lower rod (C), a second upper rod (B), and a second lower rod (D); wherein each rod extends from the hub to corner of the front wall; wherein the first side support is connected between the first upper rod and a bottom edge of the first sidewall and engages and supports a side edge of the fabric first side wall; and wherein the second side support is connected between the second upper rod and a second bottom edge of the second side wall and engages and supports a side edge of the fabric second side wall.
Purssord is silent on the use of base supports. Nolz teaches a foldable ground blind including a first side wall (the panel to the left of 16 in Fig. 9), and a first base support (84) positioned along a bottom edge of the first side wall, wherein the first base support is extending a full length of the bottom edge of the first side wall; a second side wall (82), wherein the second side wall includes a second base support (85) positioned along a bottom edge of the second side wall, wherein the second base support is extending a full length of the bottom edge of the second side wall. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Purssord, as modified, by adding base supports in sleeves to the side walls as taught by Nolz in order to hold the bottom edges of the walls against the ground.
Regarding Claim 17, Purssord, as modified, teaches that each of the rod pockets is configured to receive an end of one of the rods of the hub assembly.
Regarding Claim 18, Purssord, as modified, teaches that the first side support is a fixed-length rod that is removable from the first side wall, and wherein the second side support is a fixed-length rod that is removable from the second side wall (see Page 7, lines 31-33).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2297099 (Purssord), as modified, in view of Nolz in US Patent 9066512. Purssord is silent on the inclusion of apertures in the walls. Nolz teaches a foldable shelter including front (103) and side (121, 122) walls, each with apertures (125) in the upper half thereof (“a window opening 125 may be provided in one or both of the sides [103] and also in the end panels 121 and 122” – see Column 6, lines 41-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Purssord shelter by adding apertures to the side walls as taught by Nolz in order to shoot a weapon therethrough.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Purssord, as modified, as applied to Claim 16 above in view of Elder in US Publication 2009/0301531. Purssord, as modified, is silent on the user of stubble straps. Elder teaches a foldable blind including a front wall (16) and side walls (22), and including a plurality of stubble straps (24) disposed on an outer surface of the front wall and positioned parallel to a bottom edge of the front wall; a plurality of stubble straps disposed on an outer surface of the first side wall and positioned parallel to a bottom edge of the first side wall; and a plurality of stubble straps disposed on an outer surface of the second side wall and positioned parallel to a bottom edge of the second side wall. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Purssord by adding stubble straps as taught by Elder in order to secure the device to a ground surface.

Allowable Subject Matter
Claim 15 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elder and Wyant teach hub-supported shelters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636